Citation Nr: 1441778	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  12-36 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of overpayment of non-service connected pension benefits in the amount of $10,425.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a decision by the Committee on Waivers and Compromises in St. Paul, Minnesota, which found the Veteran's failure to report income from receipt of Social Security benefits was in bad faith and was a bar to a waiver of recovery of overpayment of non-service connected pension benefits in the amount of $10,425.  A videoconference hearing before the undersigned was held in March 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether the overpayment of pension benefits in the amount of $10,425 was properly created and whether collection of the indebtedness would create a financial hardship is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In June 2002, the Veteran was awarded VA non-service connected pension benefits effective from March 14, 2002.  

2.  A data match with the SSA in January 2012, showed that the Veteran was awarded monthly SSA benefits from February 1, 2011, which resulted in a countable annual income that exceeded the maximum amount allowable under VA regulations for receipt of non-service connected pension benefits.  

3.  The indebtedness at issue did not result from fraud, misrepresentation or bad faith on the part of the Veteran, and is not a bar to waiver of recovery of overpayment.  


CONCLUSION OF LAW

Waiver of recovery of the overpayment of non-service connected pension benefits is not precluded by fraud, misrepresentation or bad faith on the Veteran's part.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962(b), 1.965(b).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations had been satisfied under the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, the United States Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist the appellant is not applicable to cases pertaining to waiver requests.  Barger v. Principi, 16 Vet. App. 132, 138 (2002) (upheld in Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007)).  This is so because the provisions relevant to this issue are found in Chapter 53 of Title 38 of the United States Code, which contains its own notice provisions.  Id.  The Court has also held that where the law, and not the underlying facts or development of facts are dispositive in a claim, VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534 (2002); see also, VAOGCPREC5-2004 (June 23, 2004).  

Given the favorable determination in this decision, the Board finds that any deficiency in complying with VCAA is harmless error.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

At the outset, the Board notes that the Veteran does not contest the propriety of the creation or amount of overpayment designated by VA.  The Veteran argues, in essence, that he is entitled to waiver of recovery of the overpayment, based on a misunderstanding of VA income reporting requirements and his reliance on his VSO representative to complete the Eligibility Verification Report (EVR), which did not include any information regarding his then, recent award of Social Security benefits.  The Veteran asserted that repayment of the indebtedness would cause a severe financial hardship.  

Under applicable law, a veteran who served in the active military service for 90 days or more during a period of war, who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's own willful misconduct, is entitled to pension payable at the rate established by law, reduced by the veteran's annual income.  38 U.S.C.A. § 1521 (West 2002).  

For pension purposes, payments of any kind from any source will be counted as income during the 12-month annualization period in which received, unless specifically excluded under the provisions of 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271 (2013).  

A veteran who is receiving pension must notify VA of any material change or expected change in income, which would affect entitlement to receive, or the rate, of the benefit being paid.  The notice must be made when the recipient acquires knowledge that he will begin to receive additional  income.  38 C.F.R. § 3.660(a)(1).  

Under the applicable criteria, the law precludes waiver of  recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c).  In ascertaining whether misrepresentation was involved, the VA manual and regulations provide guidance to the RO's Committee on Waivers by stating:  

Fraud and misrepresentation.  Although these are listed as separate elements in Section 5302(c), they both contain common characteristics and should be considered as a single element.  In order to establish fraud or misrepresentation, a Committee must determine that there was a willful misrepresentation of a material fact, or the willful failure to disclose a material fact, with the intent of obtaining or retaining, or assisting an individual to obtain or retain, eligibility for VA benefits.  A Committee must show that the willful intent to either misrepresent or fail to disclose was done with the veteran's knowledge that such misrepresentation or failure would result in the erroneous or improper award or erroneous retention of VA benefits.  VA Manual MP-4, Part I, Chapter 8, 8B.02.  

The evidence in this case does not support the conclusion that the Veteran intended to defraud the VA through willful misrepresentation of a material fact with regard to receipt of income.  At the videoconference hearing in March 2013, the Veteran testified that he started receiving Social Security benefits sometime in 2011, after he turned 62, and that he did not fill out the EVR himself, but relied on his service representative to complete the application in January 2012.  The Veteran asserted that he would never have intentionally misrepresented his income and that he did not review the EVR closely before signing the document.  

Recovery of the overpayment of any VA benefits must be waived if: (1) the application for relief is filed in a timely manner; (2) there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in the waiver; and (3) recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c).  An application for waiver generally is timely if it is made within 180 days from the date of VA's notification to the payee of the indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  Here, the Veteran was notified of the overpayment indebtedness and filed a timely request for waiver.  

As for the second requirement, the statute prohibits a waiver if there is an indication of fraud, misrepresentation, or bad faith on the part of the appellant.  38 U.S.C.A. § 5302(c).  Here, the Board finds the evidence does not show fraud, misrepresentation, or bad faith on the Veteran's part.  The fact that the Veteran failed to report his income accurately is at most a failure to acknowledge applicable reporting requirements articulated in pension notification letters.  Therefore, there is no statutory bar to waiver of  recovery of the overpayment.  

ORDER

Waiver of recovery of the overpayment of improved pension benefits is not precluded by a finding of fraud, misrepresentation or bad faith.  


REMAND

Inasmuch as it has been determined that waiver of recovery of the debt is not precluded by fraud, misrepresentation or bad faith, the application of the standard of equity and good conscience must be considered.  

In Bernard v. Brown, 4 Vet. App. 384  (1993), the Court held that when the Board addresses in its decision a question that has not been addressed by the Agency of Original Jurisdiction (AOJ), it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument, and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  The application of each of the elements of the standard of equity and good conscience was not addressed by the AOJ in this case, nor has VA fulfilled its duty to assist the Veteran in the development of evidence pertaining to that inquiry.  The Board finds that the Veteran would be prejudiced by the Board's consideration of that issue, in the circumstances of this case.  In order to properly consider the elements of the standard of equity and good conscience, the Veteran should be provided an opportunity to submit evidence and argument in that regard to include the submission of a complete and current financial status report.  

Under the circumstances of this case, the Board finds that additional development of the record is required.  Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should take appropriate steps to recalculate the balance of the Veteran's outstanding overpayment of VA compensation benefits.  

2.  The Veteran should be provided an opportunity to submit a complete and current financial status report, and to submit argument and evidence with regard to the elements of the standard of equity and good conscience.  

3.  Thereafter, the AOJ should readjudicate the Veteran's claim for entitlement to waiver of recovery of overpayment of improved pension benefits under the standard of equity and good conscience.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


